Citation Nr: 1435492	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  09-27 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for gout.

2.  Entitlement to service connection for obstructive sleep apnea.

3.  Entitlement to service connection for a right heel spur.

4.  Entitlement to service connection for a left heel spur.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service with the United States Army from June 1978 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

A hearing was held at the RO in June 2010 before the undersigned Acting Veterans Law Judge and a copy of the hearing transcript has been added to the record.

The above issues were remanded by the Board for additional development in November 2010; they are now returned to the Board for further appellate consideration.

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Despite the extensive development, the above claims must again be remanded.  

As to the gout claim, pursuant to the Board's November 2010 remand instructions the Veteran was afforded a VA examination for his gout in December 2010.  The examiner concluded that whether the Veteran's gout was related to his military service could not be resolved without resort to speculation.  The rationale was that gout was not documented in the service treatment records.  The Veteran was afforded another VA examination for the gout in January 2012.  That examiner found that it was less likely than not that the Veteran's gout was incurred in or caused by military service.  The rationale was that gout was caused by hyperuricemia, which could be caused by impaired renal excretion, overproduction of uric acid, and/or overconsumption of purine-rich foods.  The resulting urate was deposited as crystals of monosodium urate in joints, bones, and soft tissues, resulting in inflammation and/or destruction of the bones over time.  The Board does not find the above opinions adequate, as the December 2010 report relied merely on the absence of gout in the service treatment records and the January 2012 report discussed the mechanism of how gout was incurred, but not when it was incurred.  The Board acknowledges that the January 2012 opinion concludes that the onset of gout was not due to any specific injury or incident of service, but fails to discuss whether the onset of gout occurred therein.  In that regard, during his June 2010 Board hearing, the Veteran reported that he was having pain in the feet since getting out of service in 2005.  Thus, a new examination is necessary.

As to the sleep apnea claim, following the November 2010 Board remand the Veteran was afforded a VA examination in December 2010.  The examiner concluded that whether the Veteran's sleep apnea was related to active service could not be resolved without resort to speculation.  The rationale was that there was no documentation in the claims file or service treatment records of symptoms (such as loud snoring) or a diagnosis of sleep apnea.  However, during his June 2010 Board hearing, the Veteran testified that his wife and fellow service members complained about his snoring during service.  Indeed, he and his wife clearly testified that his snoring worsened after his return from Iraq and his wife indicated that he also would stop breathing at times while asleep.  In addition, when the Veteran initially was evaluated by VA for sleep apnea, in February 2008, he reported a history of being a mild snorer for years, but that the snoring worsened after returning from Iraq in 2004.  As such, the claims file is not devoid of symptoms of sleep apnea during service.  Finally, the November 2010 Board remand instructions directed the examiner to specifically address the above reports of excessive snoring.  Thus, a new examination is necessary.

As to the right and left heel spur claims, the Veteran was afforded a VA examination in January 2012.  The examiner concluded that the bilateral heel spurs were less likely than not incurred in or caused by military service.  The rationale was that the Veteran "was not found to have heel spurs but rather bilateral osteomas of the talus bones.  This was a finding on x-ray while serving in the military and the x-ray report was found in the service medical records."  The Board does not find this rationale adequate.  The Veteran is competent to distinguish problems of the bilateral ankles (i.e. the osteomas of the talus bones) from pain in the bilateral heels.  Thus, the above opinion in no way addresses the Veteran's separate contention of problems with his bilateral heels.  Moreover, there is no indication that x-rays were taken during the January 2012 VA examination.  Such a failing is potentially significant given that the examiner did not diagnose heel spurs, but November 2007 x-rays of the left ankle showed a small plantar calcaneal spur.  X-rays of the right calcaneus appear not to have been taken at that time.  Thus, a new examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination for his gout claim.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, obtaining a complete history from the Veteran, conducting a physical examination, and any other testing deemed necessary, the examiner should render an opinion as to whether it is at least as likely as not that (i.e., a probability of 50 percent or greater) the Veteran has gout or other associated disability that was incurred in or is otherwise related to his military service.  In reaching that conclusion, the examiner is specifically requested to consider, and to discuss as necessary, the Veteran's ongoing treatment during the appellate time period for gout.  

2.  Schedule the Veteran for an appropriate VA examination for his sleep apnea claim.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, obtaining a complete history from the Veteran, conducting a physical examination, and any other testing deemed necessary, the examiner should render an opinion as to whether it is at least as likely as not that (i.e., a probability of 50 percent or greater) the Veteran has sleep apnea or other associated disability that was incurred in or is otherwise related to his military service.  In reaching that conclusion, the examiner is specifically requested to consider, and to discuss as necessary, the Veteran's and his wife's reports of ongoing snoring during service that worsened from 2004 and the wife's assertion that the Veteran would stop breathing on occasion during sleep.  

3.  Schedule the Veteran for an appropriate VA examination for his right and left heel spur claims.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, obtaining a complete history from the Veteran, conducting a physical examination, and any other testing deemed necessary (such as x-rays or other imaging), the examiner should render an opinion as to whether it is at least as likely as not that (i.e., a probability of 50 percent or greater) the Veteran has right and/or left heel spurs or other associated disability that was incurred in or is otherwise related to his military service.  In reaching that conclusion, the examiner is specifically requested to consider, and to discuss as necessary, the November 2007 x-rays showing a mild plantar left calcaneal spur.  In addition, the examiner should note that the Veteran's heel claims are separate and distinct from the diagnosed bilateral osteomas and service-connected bilateral pes planus.  As such, discussion of those disabilities is not necessary.  

4.  A full and complete rationale for all opinions expressed is required.  If any examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



